Richard Renninger Exhibit OSI RESTAURANT PARTNERS, LLC Amended and Restated Officer Employment Agreement THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this 27th day of March 2009, to be effective for all purposes as of February 5, 2008, by and among RICHARD RENNINGER, whose address is 511 S. Orleans Ave., Tampa, Florida 33606 (hereinafter referred to as “Employee”) and OSI RESTAURANT PARTNERS, LLC, a Delaware limited liability company, formerly known as OUTBACK STEAKHOUSE, INC., having its principal office at 2202 N. West Shore Boulevard, 5th Floor, Tampa, Florida 33607 (the “Company”). W I T N E S S E T H: This Agreement is made and entered into under the following circumstances: A.WHEREAS, the Company is engaged in the business of owning and operating, through its subsidiaries and their affiliates, various restaurant concepts utilizing restaurant operating systems and trademarks owned by or licensed to the Company; and B.WHEREAS, the Company and the Employee are parties to that certain Officer Employment Agreement dated effective June 13, 2005 (the “Original Agreement”), pursuant to which, the Company employed Employee as Senior Vice President of Real Estate and Development; and C.WHEREAS, the Company desires, on the terms and conditions stated herein, to amend and restate the Original Agreement as a result of Employee’s promotion to Executive Vice President and Chief Development Officer of the Company; and D.WHEREAS, the Employee desires, on the terms and conditions stated herein, to be employed by the Company as Executive Vice President and Chief Development Officer. NOW, THEREFORE, in consideration of the foregoing recitals, and of the premises, covenants, terms and conditions contained herein, the parties hereto agree as follows: 1Employment and Term. Subject to earlier termination as provided for in Section 8 hereof, the Company hereby employs the Employee, and the Employee hereby accepts employment with the Company as Executive Vice President and Chief Development Officer of the Company for a term expiring on June 13, 2015 (“Term of Employment”). Such Term of Employment shall be automatically renewed for successive renewal terms of one (1) year each unless either party elects not to renew by giving written notice to the other party not less than sixty (60) days prior to the start of any renewal term. 2Representations and Warranties. The Employee hereby represents and warrants to the Company that the Employee (i) is not subject to any written nonsolicitation or noncompetition agreement affecting the Employee’s employment with the Company (other than any prior agreement with the Company), (ii) is not subject to any written confidentiality or nonuse/nondisclosure agreement affecting the Employee’s employment with the Company (other than any prior agreement with the Company), and (iii) has brought to the Company no trade secrets, confidential business information, documents, or other personal property of a prior employer. OSI Restaurant Partners, LLC EA-Officer (OSI) with renewal 2005a 1 Richard Renninger 3Duties.
